Citation Nr: 1019474	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-07 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Whether the character of the appellant's discharge for the 
period of service from August 1964 to August 1970 is a bar to 
entitlement to Department of Veterans Affairs (VA) benefits.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 5, 1961 to December 31, 1963, from August 25, 1964 to 
January 8, 1968, and from January 9, 1968 to August 10, 1970.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 Administrative Decision by the 
Saint Louis, Missouri VA Regional Office (RO).  The claims 
file is now in the jurisdiction of the Houston, Texas RO.  


FINDINGS OF FACT

1.  The appellant's discharge for the period of service from 
August 1964 to January 1968 was conditional and the 
characterization of such discharge is not binding.  

2.  The appellant served on active duty from August 1964 to 
August 1970, but received an "under conditions other than 
honorable" discharge upon his separation from service for 
the "good of the service" in lieu of a trial by general 
court-martial, due to two periods of absence without leave 
(AWOL) for 158 days; his periods of AWOL were not minor and 
constitute willful and persistent misconduct.  

3.  The appellant was not insane during the time he was AWOL.  


CONCLUSION OF LAW

The character of the appellant's discharge from August 1964 
to August 1970 is a bar to benefits administered by the VA.  
38 U.S.C.A. §§ 101, 5103, 5103A, 5107, 5303 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.102, 3.354 
(2009). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as revised 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 20, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2004.  The United States Court of 
Appeals for Veterans Claims (Court) recently addressed the 
adequacy of VCAA notice in cases concerning the character of 
discharge in Dennis v. Nicholson, 21 Vet. App. 18 (2007).  
The Board finds that the appellant received adequate VCAA 
notice by the September 2004 notice letter from the RO prior 
to the RO's initial decision regarding the character of the 
appellant's discharge in August 1970.  The notice letter made 
clear that VA was adjudicating the appellant's status as a 
Veteran prior to discussing the merits of any claims.  The 
appellant was provided a copy of the regulation regarding 
character of discharge (38 C.F.R. § 3.12).  The appellant was 
told that he would be eligible for VA benefits if VA found 
that his service was not dishonorable.  The appellant was 
also told to provide information and evidence with respect to 
the events that led to his discharge and to state why he 
thought his service was honorable.  Most importantly, the 
appellant and his representative have shown actual knowledge 
as to the character of discharge issue by submitting lay 
evidence that reference the relevant issues and regulations 
in this case.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim").  

Regarding VA's duty to assist, the RO has secured the 
appellant's service treatment records (STRs) and service 
personnel records (SPRs).  The appellant has submitted 
personal statements.  The RO also provided the appellant with 
appropriate forms to request that the Service Department 
Discharge Review Board change the character of his discharge 
and to apply for a correction of his military records through 
the Service Department Board for Correction of Military 
Records.  He has not identified any evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.  

B.	Legal Criteria, Factual Background, and Analysis

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or 
release from active service under conditions other than 
dishonorable is a prerequisite to entitlement to VA pension 
or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. 
§ 3.12(a).  

The designation of the discharge as honorable by the service 
department is binding on VA as to character of discharge.  
38 C.F.R. § 3.12(a).  

Service department findings (i.e., the Army, Navy and Air 
Force) are binding and conclusive upon VA for purposes of 
establishing an individual's service.  VA does not have the 
authority to alter the findings of the service department.  
See 38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 
380 (2000); Venturella v. Gober, 10 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997).  VA has no authority to 
alter the claimant's discharge classification - the 
claimant's recourse is with the service department.  Harvey 
v. Brown, 6 Vet. App. 416, 424 (1994).  

A dishonorable discharge, a statutory bar, or a regulatory 
bar deprives the claimant of all gratuitous VA benefits.  
Such a discharge, statutory bar, or regulatory bar is binding 
on VA as to the character of discharge unless an exception 
such as insanity applies.  38 C.F.R. § 3.12.  

Specifically, there are two types of character of discharge 
bars to establishing entitlement for VA benefits: statutory 
bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), 
and, regulatory bars listed in 38 C.F.R. § 3.12(d).  

As to the statutory bars, benefits are not payable where the 
former service member was discharged or released under one of 
the following conditions: (1) As a conscientious objector who 
refused to perform military duty, wear the uniform, or comply 
with lawful order of competent military authorities; (2) By 
reason of the sentence of a general court-martial; (3) 
Resignation by an officer for the good of the service; (4) As 
a deserter; (5) As an alien during a period of hostilities, 
where it is affirmatively shown that the former service 
member requested his or her release; and (6) By reason of a 
discharge under other than honorable conditions issued as a 
result of an absence without official leave (AWOL) for a 
continuous period of at least 180 days (with specified 
exceptions to this condition).  38 C.F.R. § 3.12(c).  

An adjudicator is permitted to look at the totality of the 
evidence rather than merely accepting whatever rationale a 
claimant might offer for periods of AWOL.  Lane v. Principi, 
339 F.3d 1331, 1340 (Fed. Cir. 2003).  

As to the regulatory bars, a discharge or release because of 
one of the following offenses is considered to have been 
issued under dishonorable conditions:  (1) Acceptance of an 
undesirable discharge to escape trial by general court-
martial; (2) Mutiny or spying; (3) An offense involving moral 
turpitude (including, generally, conviction of a felony); (4) 
Willful and persistent misconduct (this includes a discharge 
under "other than honorable conditions", if it is 
determined it was issued because of willful and persistent 
misconduct.  A discharge because of a minor offense will not, 
however, be considered willful and persistent misconduct if 
service was otherwise honest, faithful and meritorious); (5) 
Homosexual acts involving aggravating circumstances or other 
factors affecting the performance of duty.  38 C.F.R. 
§ 3.12(d).  

An act is willful misconduct where it involves deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  38 C.F.R. 
§ 3.1(n).  

If the Veteran was AWOL which materially interfered with the 
performance of military duty, the requirements as to line of 
duty are not met.  38 C.F.R. § 3.1(m)(1).  The Court has 
determined that an absence without leave, precluding the 
performance of military duties, cannot constitute a minor 
offense for purposes of willful and persistent misconduct.  
See Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  
Similarly, the Court also affirmed a Board decision which 
found that 32 days unauthorized absence out of 176 days total 
service was severe misconduct, and, by analogy, persistent 
misconduct.  Winter v. Principi, 4 Vet. App. 29, 32 (1993).  

A discharge or release from service under one of the above 
conditions specified in 38 C.F.R. § 3.12 is a statutory or 
regulatory bar to the payment of benefits unless it is found 
that the person was "insane" at the time of committing the 
offense causing such discharge or release or unless otherwise 
specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. 
§ 3.12(b).  Thus, "insanity" is a defense to all statutory 
and regulatory bars.  

An insane person is one (1) who, while not mentally defective 
or constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or (2) who interferes with the peace of 
society; or (3) who has so departed (become antisocial) from 
the accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).  

Except as provided in 38 C.F.R. § 3.13(c), the entire period 
of service constitutes one period of service, and entitlement 
will be determined by the character of the final termination 
of such period of service.  38 C.F.R. § 3.13(b).  

Initially, the Board notes that the appellant had three 
periods of service.  His first period of service was from 
January 5, 1961 to December 31, 1963.  The appellant's DD 
Form 214 reflects an honorable character of service.  
Thereafter, the appellant reenlisted, which resulted in a 
second period of service from August 25, 1964 to January 8, 
1968.  The appellant's DD Form 214 reflects an honorable 
character of service.  The appellant then reenlisted early, 
which resulted in a third period of service from January 9, 
1968 to August 10, 1970.  The appellant's DD Form 214 
reflects that the appellant received a discharge of "under 
conditions other than honorable."  The April 2005 
Administrative Decision on appeal stated that the appellant 
reenlisted on August 25, 1964 for a period of six years, and 
for another period of six years on January 9, 1968.  The 
Board must determine if the appellant's other than honorable 
discharge on August 10, 1970 was applicable to the second and 
third periods of service (i.e., from August 25, 1964 to 
August 10, 1970).  

At the outset, the Board notes the appellant's period of 
service from January 5, 1961 to December 31, 1963 is not 
before the Board.  See 38 C.F.R. § 3.12(a).  The Board finds 
that the appellant's discharge, dated January 1968, is not 
binding as it was not the final termination of the enlistment 
period.  The appellant's enlistment period was for six years, 
beginning in August 1964; thus, it would have ended in August 
1970.  As the honorable discharge was given in January 1968, 
it is not considered the character of discharge at the final 
termination of service for the entire reenlistment period.  
See 38 C.F.R. § 3.13.  

In arriving at this conclusion, the Board has determined that 
the Veteran was given a conditional discharge in January 
1968, per 38 C.F.R. § 3.13.  As previously noted, the 
appellant was given an honorable discharge in January 1968.  
However, it was for the purpose of immediate reenlistment, 
and the appellant reenlisted for an extended period of time 
prior to the initial period in August 1964 being completed.  
At that time (i.e., in January 1968), he was not eligible for 
complete separation and that discharge accordingly was 
conditional in nature.  Thus, the discharge was conditional, 
pursuant to 38 C.F.R. § 3.13(a)(2), since the discharge was 
solely for the purpose of reenlistment, occurred during the 
Vietnam era, and was prior to the date that the appellant was 
eligible for unconditional discharge.  

In arriving at the above conclusion, the Board has also 
considered 38 C.F.R. § 3.13(c), but finds that the exceptions 
listed in this regulation are inapplicable to the appellant 
as he did not serve in the active military, naval, or air 
service for the period of time he was obligated to serve at 
the time of his reenlistment into service in August 1964.  
See 38 C.F.R. § 3.13(c)(1).  Thus, the periods of service 
from August 1964 to August 1970 are viewed, for VA purposes, 
as one single period with an other than honorable discharge 
to the entire period of service.  

Having determined that the other than honorable discharge 
applies to the appellant's service from August 1964 to August 
1970, the Board must determine if this discharge is a bar to 
VA benefits, exclusive of health care benefits of Chapter 17, 
United States Code.  38 U.S.C.A. § 5303; 38 C.F.R. §§ 3.12, 
3.354.  

The appellant's SPRs indicate the following: between December 
9, 1969 and January 8, 1970, the appellant was AWOL for a 
period of approximately 31 days; between February 16, 1970 
and June 22, 1970, the appellant was AWOL for a period of 
approximately 127 days; and between June 23, 1970 and July 
20, 1970, the appellant was placed in confinement for 
approximately 28 days.  His DD Form 214 reveals that he was 
discharged from active duty service in August 1970 with a 
narrative reason given: "for the good of the service."  As 
noted above, his character of service was designated as 
"under conditions other than honorable."  The separation 
authority was Chapter 10, Army Regulation 635-200, which is a 
voluntary discharge in lieu of trial by court-martial.  The 
separation program number was 246, which means discharge for 
the good of the service.  July 1970 SPR memorandums from 
commanding officers requested that the appellant be given an 
"Undesirable Discharge Certificate" for conduct that "has 
rendered him triable by court-martial under circumstances 
which could lead to a bad conduct or dishonorable 
discharge."  SPRs note the appellant consulted with counsel 
prior to requesting a discharge for the good of the service 
in lieu of trial by court martial.  The April 2005 VA 
Administrative Decision on appeal concluded that the above 
evidence (confusingly) constituted a statutory bar to VA 
benefits under 38 C.F.R. § 3.12(d).  

While it is argued that in retrospect the appellant's 
behavior could be explained by symptoms of PTSD (see January 
2007 notice of disagreement), there is no evidence of an 
impaired state of mind at the time the appellant began his 
period of unauthorized absence to support the argument.  
Indeed, July 1970 lay evidence from the appellant argues that 
he was AWOL from December 9, 1969 to January 8, 1970 due to 
confusion over what unit he was assigned to.  The appellant 
also stated there were complications with payment for his 
active duty service during this period, and his wife and 
child were having problems, as well as other family financial 
difficulties; no reason was provided for being AWOL from 
February 16, 1970 to June 22, 1970.  In February 2008 
correspondence submitted with his Substantive Appeal (VA Form 
9), the appellant alleged that he went AWOL due to marital 
difficulties.  The Board finds that the appellant's state of 
mind did not compel the period of unauthorized absence, 
considering his age (25-26), his education (high school GED), 
and judgmental maturity (had completed eight years of 
service).  

The appellant does not argue and the record does not suggest 
that the bar to benefits should be overturned because the 
appellant was insane when he went AWOL.  38 U.S.C.A. 
§ 5303(b); 38 C.F.R. § 3.12(b).  While the appellant has been 
treated for posttraumatic stress disorder (PTSD) and 
depression after service, there is no evidence that the 
appellant was insane at the time he went AWOL, and symptoms 
of PTSD, if present, do not equate to insanity.  

In light of the above evidence, the Board finds that the two 
AWOL offenses which led to his other than honorable discharge 
were willful and persistent misconduct, a regulatory bar to 
VA benefits, as defined under 38 C.F.R. § 3.12(d)(4).  The 
record shows that the appellant's pattern of two unauthorized 
absences precluded him from adequately performing his 
military duties.  In this regard, the Court has determined 
that an absence without leave, precluding the performance of 
military duties, cannot constitute a minor offense for 
purposes of willful and persistent misconduct.  See, e.g., 
Struck v. Brown, 9 Vet. App. 145 (1996) (affirming the 
Board's finding that two and a half months of AWOL out of 
nine months (over 27 percent AWOL) of active duty service was 
willful and persistent misconduct); Stringham, 8 Vet. App. at 
448 (affirming the Board's finding that four AWOL violations 
and a failure to obey a lawful order willful and persistent 
misconduct); Winter, 4 Vet. App. at 32 (over 18 percent AWOL) 
of active duty service was willful and persistent 
misconduct).  His AWOL status on two separate occasions, 
including his second and final period of AWOL for over three 
months clearly reflects deliberate or intentional wrongdoing 
with knowledge of or wanton and reckless disregard of its 
probable consequences.  38 C.F.R. § 3.1(n).  And it cannot be 
said that his service was "otherwise honest, faithful and 
meritorious", as a July 1970 memorandum from a commanding 
officer noted that the appellant has "exhibited minimal 
performance and his propensity for unauthorized absences 
would seem to justify the granting of his application [for 
discharge from active service]."  In other words, it appears 
that the appellant's continued service after July 1970 would 
clearly have been detrimental to the Army.  Therefore, the 
Board finds the appellant's conduct was indeed willful and 
persistent misconduct, and therefore his discharge is 
considered to have been issued under dishonorable conditions.  
See 38 C.F.R. § 3.12(d).  

In addition, there is an additional regulatory bar to VA 
benefits, where as here, the appellant accepted an 
undesirable discharge to escape trial by general court-
martial.  38 C.F.R. § 3.12(d)(1).  Insanity would be a 
defense, but as explained above, insanity as defined in 
38 C.F.R. § 3.354 has not been established (or alleged).  

The Board notes that the health care related benefits 
authorized under Chapter 17, Title 38, United States Code, 
may be available to persons with other than honorable 
discharges for disability incurred or aggravated during 
service.  See 38 C.F.R. § 3.360.  Accordingly, although the 
appellant's receipt of VA compensation benefits has been 
barred by the above decision, he may still seek VA health 
care for any disability he asserts was the result of his 
military service.  Id.  

In light of the foregoing, the Board finds that the 
appellant's discharge from military service is considered to 
have been issued under dishonorable conditions; the appeal 
must be denied.  Because the discharge was not under 
conditions other than dishonorable, the discharge acts as a 
bar to the receipt of VA pension and compensation benefits.  
An exception is not warranted because the appellant was not 
insane at the time of his willful and persistent misconduct.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The character of the appellant's discharge for the period of 
service from August 1964 to August 1970 remains a bar to 
entitlement to VA benefits.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


